Citation Nr: 1607820	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the lower right extremity.

2.  Entitlement to an increased rating for peripheral neuropathy of the lower left extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was previously before the 
Board in August 2012 as well as June 2015, but it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for peripheral neuropathy of his bilateral lower extremities.  

An August 2015 rating decision codesheet indicates that the Veteran was assigned staged ratings for peripheral neuropathy associated with his both his left and right lower extremities, with a 10 percent rating effective from November 29, 2006 to June 14, 2009, and a 20 percent rating thereafter for both extremities.

The Veteran's claims were recently readjudicated in a September 2015 supplemental statement of the case (SSOC).  The DECISION section of the SSOC was as follows.

1.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity currently rated 20 percent disabling and in excess of 40 percent effective September 16, 2015 is denied.

2.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity currently rated 20 percent disabling and in excess of 40 percent effective September 16, 2015 is denied.  See September 2015 SSOC, p. 7

The REASONS AND BASES section of the SSOC also contained the following reasoning which appears to contradict the DECISION section of the SSOC as well as appear to be internally inconsistent.

1.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity currently rated 20 percent disabling and warrants [a] current increase as of September 16, 2015. . . . Review of medical evidence of record for an initial increase rating does not show an increase is warranted since medical evidence [has] not documented your right lower extremity to be moderate.  . . . [M]edical evidence documented your right lower extremity to be   . . . moderate warranting a 20 percent rating which you are currently receiving.  . . .  See September 2015 SSOC, pp. 7 (emphasis added).

2. Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity currently rated 20 percent disabling and does not warrant a current increase [as] of September 16, 2015. . . . Review of medical evidence of record for an initial increase rating does not show an increase is warranted since medical evidence [has] not documented your left lower extremity to be moderate in severity.  [M]edical evidence documented your left lower extremity to be . . . moderate warranting a 20 percent rating which you are currently receiving.  See September 2015 SSOC, p. 8 (emphasis added).

No additional rating decisions or rating decision codesheets were subsequently issued clarifying whether 40 percent ratings had actually been assigned for peripheral neuropathy of both lower extremities.  Accordingly, it is unclear from the record if the Veteran's currently assigned staged ratings for both his lower left and lower right extremities are still 10 percent effective from November 29, 2006 to June 15, 2009 with a 20 percent disability rating thereafter; or if the Veteran's rating for either of his lower left or lower right extremities has been increased to 40 percent during the period on appeal.  Therefore, the matter should be remanded back to the AOJ in order to adequately clarify these issues.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the following issues: entitlement to an increased rating for peripheral neuropathy of the lower left extremity; and entitlement to an increased rating for peripheral neuropathy of the lower right extremity.  If ratings in excess of 20 percent were assigned for peripheral neuropathy of either lower extremity at any time, a rating decision should be issued consistent with AOJ protocol. 

2.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




